148 S.E.2d 290 (1966)
267 N.C. 431
HOUSING AUTHORITY OF the CITY OF DURHAM
v.
Joyce C. THORPE.
No. 769.
Supreme Court of North Carolina.
May 25, 1966.
*291 M. C. Burt, Durham, R. Michael Frank, Jack Greenberg, Sheila Rush, Edward V. Sparer, New York City, of counsel, for defendant appellant.
Daniel K. Edwards, Durham, for plaintiff appellee.
PER CURIAM.
The plaintiff is the owner of the apartment in question. The defendant has no right to occupy it except insofar as such right is conferred upon her by the written lease which she and the plaintiff signed. This lease was terminated in accordance with its express provisions at midnight 31 August 1965. With its termination, all right of the defendant to occupy the plaintiff's property ceased. Since that date the defendant has been and is a trespasser upon the plaintiff's land.
The defendant having gone into possession as tenant of the plaintiff, and having held over without the right to do so after the termination of her tenancy, the plaintiff was entitled to bring summary ejectment proceedings against her to restore the plaintiff to the possession of that which *292 belongs to it. G.S. § 42-26; Murrill v. Palmer, 164 N.C. 50, 80 S.E. 55. It is immaterial what may have been the reason for the lessor's unwillingness to continue the relationship of landlord and tenant after the expiration of the term as provided in the lease.
Having continued to occupy the property of the plaintiff without right after 31 August 1965, the defendant, by reason of her continuing trespass, is liable to the plaintiff for damages due to her wrongful retention of its property and for the costs of the action. G.S. § 42-32; McGuinn v. McLain, 225 N.C. 750, 36 S.E.2d 377; Lee, North Carolina Law of Landlord and Tenant, § 18.
No error.
MOORE, J., not sitting.